Rose, J.
This is a suit in equity for an injunction preventing the use and occupancy of the residence at the southwest corner of Nineteenth and D streets in the city of Lincoln as a fraternity house. The petition contains a plea that the property described is located in an exclusive, residential district and that it is used and occupied by a college fraternity as a chapter house in violation of the zoning ordinance. The city of Lincoln is plaintiff. Josephine Strode Logan-Jones and Carlisle Logan-Jones, owners of the premises, and Alpha Sigma Phi, lessees, are defendants. The latter demurred to the petition. The district court overruled the demurrer. Defendants elected to stand on the demurrer and refused to plead further. An injunction was granted as prayed by plaintiff and defendants appealed to the supreme court.
Defendants resist the application for the injunction on the ground that the city in passing and enforcing the zoning ordinance exceeded the bounds of police power and invaded property rights protected by the Constitution. The defense is untenable for the following reasons: The enactment of the ordinance assailed was a reasonable exercise of police power in furtherance of public health, safety and general welfare. City of Lincoln v. Foss, 119 Neb. 666.
A Greek letter fraternity violates a zoning ordinance when it occupies and uses in an exclusive, residential district a residence as a chapter house. Pettis v. Alpha Alpha Chapter of Phi Beta Pi, 115 Neb. 525. Injunction was a proper remedy.
Affirmed.